Information Disclosure Statement
The IDS submitted on 05/31/2022 is in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Reasons for Allowance
Claims 21-23 and 25-39 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 39, the prior art of record fails to disclose, teach, or suggest “analyze the sensor data, via the one or more processing elements, to determine if the user has experienced a kinetic action in a form of the user falling to a ground and the user impacting the ground, wherein the kinetic action is indicated by one or more accelerometers measuring a plurality of quick, alternating changes in acceleration; compare, via the one or more processing elements, the kinetic action of the user with a model of kinetic actions to determine whether the kinetic actions is indicative of a medical emergency event; and upon determining that the kinetic action is indicative of the medical emergency event, contact, via the one or more transceivers, a medical emergency responder to request a medical emergency service for the user”.

Regarding Claim 21, the claim is drawn to method of using the corresponding apparatus claimed in Claim 39 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 39).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685